Name: Commission Regulation (EC) No 2392/1999 of 11 November 1999 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices
 Date Published: nan

 EN Official Journal of the European Communities12. 11. 1999 L 290/3 COMMISSION REGULATION (EC) No 2392/1999 of 11 November 1999 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regulation (EC) No 1516/96 (2), and in particular Article 5(4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and in particular Article 5(4) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Commission Regulation (EC) No 2916/95, and in particular Article 3(4) thereof, (1) Whereas Commission Regulation (EC) No 1484/95 (6), as last amended by Regulation (EC) No 2164/1999 (7), fixes detailed rules for implementing the system of addi- tional import duties and fixes representative prices in the poultrymeat and egg sectors and for egg albumin; (2) Whereas it results from regular monitoring of the in- formation providing the basis for the verification of the import prices in the poultrymeat and egg sectors and for egg albumin that the representative prices for imports of certain products should be amended taking into account variations of prices according to origin; whereas, there- fore, representative prices should be published; (3) Whereas it is necessary to apply this amendment as soon as possible, given the situation on the market; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1484/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 12 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. (2) OJ L 189, 30.7.1996, p. 99. (3) OJ L 282, 1.11.1975, p. 77. (4) OJ L 305, 19.12.1995, p. 49. (5) OJ L 282, 1.11.1975, p. 104. (6) OJ L 145, 29.6.1995, p. 47. (7) OJ L 265, 13.10.1999, p. 20. EN Official Journal of the European Communities 12. 11. 1999L 290/4 ANNEX ANNEX I CN code Description Represen- tative price EUR/100 kg Security referred to in Article 3(3) EUR/100 kg Origin (1) 0207 14 10 Boneless cuts of fowls of the species gallus domesticus, 185,2 37 01 frozen 188,1 36 02 281,5 6 03 281,5 6 04 1602 32 11 Preparations uncooked of Fowls of the species gallus 197,2 27 01 domesticus 194,5 28 02 (1) Origin of imports: 01 Brazil 02 Thailand 03 Chile 04 Argentina.